
	
		II
		111th CONGRESS
		1st Session
		S. 645
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2009
			Mrs. Lincoln (for
			 herself, Mr. Chambliss, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 32, United States Code, to modify the
		  Department of Defense share of expenses under the National Guard Youth
		  Challenge Program.
	
	
		1.Modification of Department of
			 Defense share of expenses under National Guard Youth Challenge Program
			(a)ModificationSection 509(d)(1) of title 32, United
			 States Code, is amended by striking may not exceed and all that
			 follows and inserting “may not exceed the amount as follows:
				
					(A)In the case of a State program of the
				Program in either of its first two years of operation, an amount equal to 100
				percent of the costs of operating the State program in that fiscal year.
					(B)In the case of any other State program
				of the Program, an amount equal to 75 percent of the costs of operating the
				State program in that fiscal
				year.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2009, and shall apply with respect to fiscal years beginning on or
			 after that date.
			
